DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 11/23/2021 which amended claims 49, 58, and 59. Claims 1, 2, 30-54, 58, and 59 are currently pending.  

Allowable Subject Matter
Claims 1, 2, 30-54, 58, and 59 and allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a module supported by the carrying frame, the module comprising: an optical element; actuators configured to position and/or orient the optical element; an infrastructure comprising interfaces configured to separate the module from the projection optical unit; and a module carrying frame connected to the carrying frame in an overdetermined manner, wherein the sensor frame is a reference for positioning and/or orienting the optical element, and the projection exposure apparatus is a semiconductor lithography projection exposure apparatus. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 53, the prior art of record, either alone or in combination, fails to teach or render obvious the module comprising: an optical element; actuators configured to position and/or orient the optical element; an infrastructure comprising interfaces configured to separate the module from the projection optical unit; and a module carrying frame connected to the carrying frame in an overdetermined manner, wherein the sensor frame is a reference for positioning and/or orienting the optical element, and the projection optical unit is a semiconductor lithography projection optical unit. These limitations in combination with the other limitations of claim 53 render the claim non-obvious over the prior art of record.
Regarding claim 54, the prior art of record, either alone or in combination, fails to teach or render obvious a module supported by the carrying frame, the module configured to house an optical element, the module comprising: an infrastructure comprising interfaces configured to separate the module from the projection optical unit; and a module carrying frame connected to the carrying frame in an overdetermined manner, wherein the sensor frame is a reference for positioning and/or orienting the optical element, and the projection exposure apparatus is a semiconductor lithography projection exposure apparatus. These limitations in combination with the other limitations of claim 54 render the claim non-obvious over the prior art of record.
Regarding claim 58, the prior art of record, either alone or in combination, fails to teach or render obvious the module configured to house an optical element, the module comprising: an infrastructure comprising interfaces configured to separate the module from the projection optical unit; and a module carrying frame connected to the carrying frame in an overdetermined manner, wherein the sensor frame is a reference for positioning and/or orienting the optical element, and the projection optical unit is a semiconductor lithography projection optical unit. These limitations in combination with the other limitations of claim 58 render the claim non-obvious over the prior art of record.
Regarding claim 59, the prior art of record, either alone or in combination, fails to teach or render obvious the projection optical unit comprising a sensor frame and a carrying frame; the carrying frame supports the module; the module comprises an optical element and a module carrying frame; the module carrying frame is connected to the carrying frame in an overdetermined manner; the sensor frame is a reference for positioning and/or orienting the optical element; and the sensor frame remains in the projection exposure apparatus during the exchange of the module. These limitations in combination with the other limitations of claim 59 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Gellrich et al. (US PGPub 2008/0174758, Gellrich hereinafter) discloses a module supported by a carrying frame (Figs. 1-4, paras. [0040], housing 15 supports the replacement optical element 8 and its mount 9, and basic mount 24 is connected to housing 10 of the lithography objective 7 to support mount 9 and optical element 8 within the lithography objective), but Gellrich does not teach or render obvious an infrastructure comprising interfaces configured to separate the module from the projection optical unit; and a module carrying frame connected to the carrying frame in an overdetermined manner. Additionally, Gellrich does not teach or render obvious both a sensor frame and a carrying frame, the carrying frame supporting the module which includes a module carrying frame. Thus, Gellrich does not suggest a module carrying frame connected to the carrying frame in an overdetermined manner.
Kugler et al. (US PGPub 2019/0094705) discloses a statically overdetermined support for an optical element unit (Figs. 1-4, paras. [0091], [0110], actuator device 108.1 supports optical element unit 106.1 in a statically overdetermined manner in at least one of the N degrees of freedom), but Kugler et al. does not teach or render obvious an infrastructure comprising interfaces configured to separate the module from the projection optical unit; and a module carrying frame connected to a carrying frame in an overdetermined manner. Kugler et al. does not teach or suggest exchanging a module wherein the projection optical unit comprises a carrying frame supporting the module and a sensor frame that is a reference for positioning and/or orienting the optical element and the sensor frame remains in the projection exposure apparatus during the exchange of the module. Kugler et al. also does not render obvious the module carrying frame is connected to the carrying frame in an overdetermined manner.
Fuse (US PGPub 2010/0195085) discloses multiple sensors measuring the position of the optical element mounted on a support frame (Fig. 2, para. [0034], sensors 102 measure the position and orientation of optical element 103 mounted on support frame 104) as driven by drivers (Fig. 2, para. [0034], drivers 115). The support frame is mounted to base plate (Fig. 2, base plate 105) through drivers (Fig. 2, paras. [0032]-[0034], drivers 115) and redundant drivers (Fig. 2, paras. [0035], [0037]-[0039], redundant drivers 116). However, Fuse does not teach or suggest an infrastructure comprising interfaces configured to separate the module from the projection optical unit; and a module carrying frame connected to the carrying frame in an overdetermined manner. Fuse also does not teach or suggest the projection optical unit comprising a sensor frame and a carrying frame; the carrying frame supports the module; the module comprises an optical element and a module carrying frame; the module carrying frame is connected to the carrying frame in an overdetermined manner; the sensor frame is a reference for positioning and/or orienting the optical element; and the sensor frame remains in the projection exposure apparatus during the exchange of the module.
Geuppert (WO2018/114117, cited in Applicant’s 1/27/2021 IDS) discloses a projection lens system including multiple sensor subframes (Fig. 3, sensor subframes 210, 212), a carrying frame (Fig. 3, carrying frame 204), optical elements (Fig. 3, optical elements 206, 208, and 300), and actuators (Fig. 3, actuators 308, 310, 312), but Geuppert does not teach or suggest an infrastructure comprising interfaces configured to separate the module from the projection optical unit, and a module carrying frame connected to the carrying frame in an overdetermined manner. 
Pollak et al. (DE 102018220565; Pollack hereinafter; US PGPub 2021/0255554 used as an English language equivalent) discloses projection system in a lithography apparatus (Fig. 1) in which a first holder can be connected to a second holder or on a base body in an overdetermined manner (para. [0013]), but Pollak does not teach or suggest an infrastructure comprising interfaces configured to separate the module from the projection optical unit and a sensor frame, wherein the sensor frame is a reference frame for positioning and/or orienting the optical element. Additionally, the disclosure of the overdetermined connection in Pollak does not describe that the overdetermined connection is between a module carrying frame and a carrying frame that supports a module including an optical element and the infrastructure comprising interfaces. Moreover, Pollack does not teach or suggest exchanging a module wherein the projection optical unit comprises a carrying frame supporting the module and a sensor frame that is a reference for positioning and/or orienting the optical element and the sensor frame remains in the projection exposure apparatus during the exchange of the module.
Rau et al. (US PGPub 2009/0174874) discloses using a statically overdeterminate mounting to introduce deformations into the mirror (paras. [0058], [0155]), but Rau et al. does not teach or suggest a module carrying frame connected to the carrying frame in an overdetermined manner. Rau does not teach or suggest an infrastructure comprising interfaces configured to separate the module from the projection optical unit, and a sensor frame that is a reference frame for positioning and/or orienting the optical element. Rau also does not describe or suggest exchanging a module wherein the projection optical unit comprises a carrying frame supporting the module and a sensor frame that is a reference for positioning and/or orienting the optical element and the sensor frame remains in the projection exposure apparatus during the exchange of the module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882